Fourth Court of Appeals
                                       San Antonio, Texas

                                             JUDGMENT
                                          No. 04-19-00543-CV

Elsa PRADO, Individually and as Representative of the Estate of Rolando Prado, Jr., Deceased,
     and as Next Friend of A.P., Minor; Elizabeth Prado; Rolando Prado; and Maria Prado;
                                          Appellants

                                                    v.

                    LONESTAR RESOURCES, INC., Ezra Alderman Ranches, Inc.,
                             and Union Pacific Railroad Company,
                                         Appellees

                       From the 81st Judicial District Court, La Salle County, Texas
                                   Trial Court No. 16-07-00095-CVL
                               Honorable Susan D. Reed, Judge Presiding 1

      BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED IN PART. Specifically, we AFFIRM the trial court’s summary judgment as to
appellants’ “failure to issue a slow order” claim against appellee Union Pacific Railroad Company
and their failure-to-warn claim against appellee Lonestar Resources, Inc. The remainder of the trial
court’s judgment is REVERSED. We REMAND the Prados’ failure-to-warn claim against Union
Pacific Railroad Company and Ezra Alderman Ranches, Inc. to the trial court for further
proceedings.

           We further ORDER that the parties shall bear their own costs of this appeal.

           SIGNED July 28, 2021.


                                                     _____________________________
                                                     Luz Elena D. Chapa, Justice




1
    Sitting by assignment.